        Case 1:19-cr-00395-BAH Document 25-1 Filed 04/27/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                    :
                                             :
               v.                            :       Criminal No. 19-cr-395 (BAH)
                                             :
LARRY HARMON,                                :
                                             :
                      Defendant              :


                                             ORDER

       Upon consideration of the Government’s Motion for Emergency Status Hearing on the

Defendant’s Conditions of Release and Restraining Order To Preserve Cryptocurrency Assets for

Forfeiture, ECF No. 23, and the Government’s Reply in Support of Motion for Emergency Status

Hearing on the Defendant’s Conditions of Release and Restraining Order To Preserve

Cryptocurrency Assets for Forfeiture, and upon such evidence and argument as has been presented

on the record, it is this _______ day of April, 2020, hereby

       ORDERED, pursuant to 21 U.S.C. § 853(e)(1)(A), that the Defendant shall provide

directly to representatives of the United States Marshals Service access to any and all

cryptocurrency within the defendant’s possession, custody, and control, including by disclosing

seed recovery keys, access to hidden wallets, and other keys needed to transfer cryptocurrency;
         Case 1:19-cr-00395-BAH Document 25-1 Filed 04/27/20 Page 2 of 2




       IT IS FURTHER ORDERED, that the United States Marshals Service shall maintain any

cryptocurrency assets produced pursuant to this Order for the pendency of this proceeding, until

entry of a Final Order of Forfeiture in this case or until the above-referenced cryptocurrency assets

are otherwise ordered lawfully disposed by Order of this Court.



                                      ______________________________________
                                      BERYL A. HOWELL
                                      CHIEF JUDGE
                                      UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLUMBIA




                                                 2
